HOUCK, J.
Epitomized Opinion
Actionin damages by Dora Goodwin for slander for publishing of her “That she was nothing but a common prostitute from Akron.” Verdict for Goodwin for $1250.00. Error is prosecuted for reversal on grounds that the trial judge erred in charge to jury and that the verdict is excessive. The trial judge charged that the law would presume that the words were both false and maliciously spoken unless the contrary be proven, for every female per-*118soil is presumed, in law, to be chaste, and that the'amount of damages is left to the sound discretion' of the jury, and the law allows exemplary damages in cases of actual malice. The court of appeals affirmed judgment, holding
' Attorneys—L. C. Stillwéll for Crider; Columbus 'Ewalt and Barton W. Blair for Goodwin.
'1. The trial judge clearly and concisely gave the law correctly upon the question of malifc'e and damages.
2.The language used was such as would have a tendency tb' -hold the person against whom uttered up to ■ scorn and ridicule and impair her in'the enjoyment of general society, and- is slanderous per se.'